Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. (US 2016/0322669). 
As to claims 1-3, 6, 9 Sawa discloses a non-aqueous electrolyte secondary battery comprising a positive electrode, a negative electrode, and a non-aqueous electrolyte solution (abstract), wherein: 
the positive electrode active material layer includes lithium phosphate, lithium phosphate (Li3PO4) is a synonym for trilithium phosphate [0657] having a size of 0.05-5 micrometers [0671] (applies to claim 3) and a positive active material of lithium transition metal oxide containing at least lithium, nickel, manganese, and cobalt [0655]. More particularly, Sawa gives the examples of using LiNi0.5Mn0.3Co0.2O2 and LiNi1/3Mn1/3Co1/3O2 as lithium-nickel-manganese-cobalt composite oxides, thus teaching a nickel content of at least 34 mole percent [0655] (as applies to claim 2).  
Sawa discloses the negative electrode having a coating on its surface [0651]. Alternatively, the lithium phosphate and electrolyte solution will interact with each other to form the coating on the surface of the negative electrode. The coating is produced by using identical compositions as the instant application, thus the coating is formed by the interaction between the lithium phosphate and the electrolyte solution (as it applies to claim 1).
	Additionally, while Sawa discloses the addition of the lithium phosphate and teaches that the lithium phosphate is added preferably in the amount of 0.5-5 mass % [0657], Sawa does not explicitly disclose the claimed 0.9-4.25 mass percent lithium phosphate.  However, Sawa does further teaches the addition of the lithium phosphate enhances continuous charging characteristics [0657]. 
preferably in the amount of 0.4-1.0 mass percent [0472], Sawa does not explicitly disclose the claimed 0.135-0.850 mass percent lithium fluorosulfonate. Sawa does further teaches the addition of lithium fluorosulfonate enhances initial and storage characteristics [0468]. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include the lithium phosphate and lithium fluorosulfonate in the claimed amounts because the lithium phosphate enhances continuous charging characteristics and the lithium fluorosulfonate enhances initial and storage characteristics.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Furthermore, it is deemed that the coating on the negative electrode is an inherent characteristic and/or property of the specifically disclosed battery. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	Sawa discloses that the non-aqueous electrolyte solution further comprises lithium bis(oxalato)borate [0463] and teaches that the lithium bis(oxalato)borate is added in the amount of 0.01-10 mass percent, and preferably in the amount of 0.3-1 mass percent, regarding claims 1 and 6 [0465]. Sawa does not explicitly disclose the claimed range of 0.1 or 0.2 mass percent of lithium bis(oxalato)borate in the non-aqueous solution. However, Sawa does further teaches the amount of oxalate salt ensures easy control of output, load, low-temperature, cycle and high-temperature storage characteristics [0465]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Sawa discloses the claim range of at least 0.1 mass percent and at least 0.2 mass percent.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include the lithium bis(oxalato)borate in the amount of 0.2 mass % because this amount ensures easy control of output, load, low-temperature, cycle and high-temperature storage characteristics.

claims 1 and 9 [0437]. Sawa does not explicitly disclose the claimed 0.1 or 0.2 mass percent lithium difluorosulfate in the electrolyte solution. However, Sawa does teach that the amount of difluorophosphate salt ensures that the salts produce significant effects in the enhancement of initial irreversible capacity [0437].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Sawa discloses the claim range of at least 0.1 mass percent and at least 0. mass percent.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include lithium difluorophosphate in the amount of  0.1-1 mass percent because this amount ensures the salts produce significant effects in the enhancement of initial irreversible capacity. 
 
Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are premised on the assertion that the inclusion of the limitation of “the negative electrode has a coating film on its surface” satisfies the process limitation for the activation step, and therefore claim 1 is commensurate in scope. However, it is the charging of the battery prior to its aging (conditioning treatement) followed by the aging treatment wherein 
III. DIRECT AND INDIRECT COMPARATIVE TESTS ARE PROBATIVE OF NONOBVIOUSNESS
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
The patentability of an intermediate may be established by unexpected properties of an end product "when one of ordinary skill in the art would reasonably ascribe to a claimed intermediate the ‘contributing cause’ for such an unexpectedly superior activity or property." In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979). "In order to establish that the claimed intermediate is a ‘contributing cause’ of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product." Id. at 479.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727